UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2326


NORA SOTO GUTIERREZ,

                Plaintiff - Appellant,

          v.

EAST BEACH-BAY MARINE MARINA, INC.; BLANDINE ESPEJO, in
capacity as manager; STEPHEN J. GREGORY, in capacity as
manager; VININGS MARINE, INC.; BRIAN PARKER, in capacity as
manager; CUTTY SARK MARINA, CO-OWNER/COOK JANE DOE; THE CITY
OF NORFOLK, VIRGINIA; OFFICER CROWDER, In capacity of Chief
of Investigations - Norfolk Police Dept.; CAPTAIN A. M.
POMERANZ, Norfolk Police Dept.; CINDY HALL, In capacity of
Asst. City Atty.; W. G. SNYDER, In Capacity of Police
Officer; OFFICER LOGAN, Norfolk Police Department; VA DEPT.
OF GAME & INLAND FISHERIES; DORITA ADAMS, as head of boat
titling dept.; JOHN EVANS, as boat titling agent; CINDY
MORGAN, as boat titling agent; ESPEJO, friend or associate;
JANE DOE; U.S. POSTAL WORKER JOHN DOE; G. C. WALL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00476-RAJ-LRL)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Nora Soto Gutierrez, Appellant Pro Se.          Jonathan Duncan
Pitchford, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Marissa Marriott Henderson, VENTKER WARMAN HENDERSON,
PLLC, Norfolk, Virginia; Douglas Fredericks, Virginia Beach,
Virginia; Heather Ann Mullen, CITY ATTORNEY’S OFFICE, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Nora    Soto   Gutierrez     appeals    the    district     court’s     order

dismissing her civil action and denying her motion for leave to

file a third amended complaint.              We have reviewed the record and

find    no    reversible     error.     Accordingly,        we    affirm    for    the

reasons stated by the district court.                Gutierrez v. E. Beach-Bay

Marine   Marina,      No.    2:14-cv-00476-RAJ-LRL       (E.D.     Va.     Sept.   23,

2015).        We dispense with oral argument because the facts and

legal    contentions        are   adequately   presented     in    the     materials

before   this     court     and   argument   would    not   aid    the   decisional

process.



                                                                            AFFIRMED




                                         3